



Exhibit 10.10


























VILLAGE BANK


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
































As Amended and Restated
Effective January 1, 2005



 
 

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





TABLE OF CONTENTS



     
Page
ARTICLE I DEFINITIONS
1
 
1.01
Administrator
1
 
1.02
Bank
1
 
1.03
Benefit Commencement Date
1
 
1.04
Board
1
 
1.05
Cause
1
 
1.06
Change in Control
1
 
1.07
Code
2
 
1.08
Committee
2
 
1.09
Disabled or Disability
2
 
1.10
Effective Date
2
 
1.11
Eligible Employee
2
 
1.12
Employer
2
 
1.13
ERISA
3
 
1.14
Named Fiduciary
3
 
1.15
Net Present Value
3
 
1.16
Participant
3
 
1.17
Participating Employer
3
 
1.18
Period of Service or Service
3
 
1.19
Plan
3
 
1.20
Plan Year
3
 
1.21
Regulations or Treasury Regulations
4
 
1.22
Retirement
4
 
1.23
Supplemental Benefit
4
 
1.24
Termination of Employment
4
 
1.25
Years of Service
4
ARTICLE II GENERAL
5
 
2.01
Effective Date
5
 
2.02
Purpose
5
ARTICLE III ELIGIBILITY AND PARTICIPATION
6
 
3.01
Eligibility
6
 
3.02
Participation
6
 
4.01
Supplemental Benefit
7
 
4.02
Termination of Employment
7
 
4.03
Accelerated Vesting
7
 
4.04
Payment of Supplemental Benefit
7
 
4.05
General Limitations
8
ARTICLE V DEATH BENEFITS
9
 
5.01
Pre-Retirement Survivor Benefit
9
 
5.02
Post-Retirement Survivor Benefit
9
 
5.03
Post-Termination Survivor Benefit
9
 
5.04
Beneficiary Designation
9
 
5.05
Suicide
10



ARTICLE VI ADMINISTRATION
11
 
6.01
Committee as Administrator
11
 
6.02
Appointment of Advisors
11
 
6.03
Administrative Rules
11
 
6.04
Duties
11
 
6.05
Fees
12
ARTICLE VII CLAIMS PROCEDURE
13
 
7.01
Claims Procedure
13
 
7.02
Claims Review Procedure
13
ARTICLE VIII AMENDMENT AND TERMINATION
15
 
8.01
Amendment
15
 
8.02
Termination
15
ARTICLE IX MISCELLANEOUS PROVISIONS
16
 
9.01
Assignment and Alienation
16
 
9.02
Incapacity
16
 
9.03
Successors and Assigns
16
 
9.04
Limitation of Rights
16
 
9.05
No Funding of the Plan
17
 
9.06
Severability
17
 
9.07
Notification of Addresses
17
 
9.08
Receipt and Release for Payments
17
 
9.09
Headings
17
 
9.10
Indemnification
18
 
9.11
Tax Withholding
18
 
9.12
Responsibility for Legal Effect
18
 
9.13
Successors, Acquisitions, Mergers, Consolidations
18
 
9.14
Governing Law
18
 
9.15
Bonding
18
 
9.16
Usage
18
EXHIBIT A  DESIGNATION OF BENEFICIARY
20
SCHEDULE A  EMPLOYEES APPROVED FOR PLAN PARTICIPATION
21
SCHEDULE B  SCHEDULE OF BENEFITS
22
SCHEDULE C  PARTICIPATING EMPLOYERS
23




 
 

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





ARTICLE I
DEFINITIONS


Wherever used in the Plan, the following words and phrases shall have the
meanings set forth below unless the context plainly requires a different
meaning:


1.01           Administrator


Administrator means the person or persons described in Plan section 6.01.


1.02           Bank


Bank means Village Bank and any successor thereto.  The Bank is the sponsor of
the Plan.


1.03           Benefit Commencement Date


Benefit Commencement Date means the first day of the month following a
Participant’s Retirement or Termination of Employment.


1.04           Board


Board means the Board of Directors of the Bank.


1.05           Cause


Cause means (i) the failure of a Participant to perform his duties or comply
with reasonable directions of the Board; (ii) the determination by the Board in
the exercise of its reasonable judgment that the Participant has committed an
act or acts constituting (1) a felony or other crime involving moral turpitude,
dishonesty or theft, (2) dishonesty or disloyalty with respect to the Bank, or
(3) fraud; or (iii) the Participant’s gross negligence in the performance
of  his duties.


1.06           Change in Control


Change in Control means, after the Effective Date of this Plan, (i) any person,
including a group as defined in Section 13(d)(3) of the Securities Exchange Act
of 1934,who  becomes the owner or beneficial owner of Bank securities having 50%
or more of the combined voting power of the then outstanding Bank securities
that may be cast for the election of the Bank’s directors other than a result of
an issuance of securities initiated by the Bank, or open market purchases
approved by the Board, as long as the majority of the Board approving the
purchases is a majority at the time the purchases are made; or (ii) as the
direct or indirect result of, or in connection with, a tender or exchange offer,
a merger or other business combination, a sale of assets, contested election, or
any combination of these events, the persons who were directors of the Bank
before

 
1

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





such events cease to constitute a majority of the Bank’s Board, or any
successor’s board, within two years of the last of such transactions.  For
purposes of this Plan, the date of a Change in Control is the date on which an
event described in (i) or (ii) occurs.  If a Change in Control occurs on account
of a series of transactions, the  date of the Change in  Control is the date of
the last of such transactions.


1.07           Code


Code means the Internal Revenue Code of 1986, as amended from time to time.


1.08           Committee


Committee means the Personnel Committee appointed by the Board of Directors.


1.09           Disabled or Disability


Disabled or Disability means, the total and permanent incapacity of a
Participant by reason of bodily injury, or physical or mental disease, to the
extent that such incapacity prevents the Participant from performing his or her
customary duties (or other comparable duties) with the Employer. Disability
shall exclude, however, any incapacity contracted, suffered, or incurred as a
result of war, whether declared or undeclared, or any act of war, as a result of
service in the Armed Forces or Uniformed Services of the United States, or while
the Participant was engaged in, or resulted from his having engaged in, a
criminal enterprise.  The Disability of the Participant shall be determined by
the Administrator, in its sole discretion, upon the basis of competent medical
evidence and upon the advice of one (1) or more duly licensed physicians
selected by the Administrator, or the Administrator concurs with a disability
determination made by a competent professional presented to it.


1.10           Effective Date


Effective Date means October 20, 2003.  The Effective Date of the amended and
restated Plan is January 1, 2005.


1.11           Eligible Employee


Eligible Employee means any officer or other key employee of the Employer as
defined by resolution of the Committee and approved by the Board of Directors.


1.12           Employer


Employer means the Bank or a Participating Employer, as set forth in Schedule C.

 
2

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005







1.13           ERISA


ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time.


1.14           Named Fiduciary


Named Fiduciary means Village Bank.


1.15           Net Present Value


Net Present Value means the present value of a future stream of cash flow and/or
lump sum due at some point in the future reduced by a discount rate equal to
100% of the Applicable Federal Rate (as defined in Code section 1274(d) and the
Regulations thereunder).


1.16           Participant


Participant means an Eligible Employee who is participating in the Plan in
accordance with Section 3.01, as shown on Schedule A, and has who not, for any
reason, become ineligible to participate in the Plan.


1.17           Participating Employer


Participating Employer means any subsidiary or affiliate of the Bank that the
Bank has approved for participation in the Plan and that otherwise has approved
and adopted the Plan.


1.18           Period of Service or Service


Period of Service or Service means the period commencing with the Effective Date
of this Plan or, if later, the date an Eligible Employee becomes a Participant
in this Plan and ending on the Participant’s Termination of Employment or
Retirement.  Each Participant’s required period of Service is described in
Schedule B.


1.19           Plan


Plan means the Village Bank Supplemental Executive Retirement Plan.


1.20           Plan Year


Plan Year means the calendar year.

 
3

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005







1.21           Regulations or Treasury Regulations


Regulations or Treasury Regulations means the federal income tax regulations, as
promulgated by the Secretary of the Treasury or its delegate (as amended from
time to time).


1.22          Retirement


Retirement means a Participant’s termination of employment on or after the
Participant has met his Service requirement described in Schedule B.


1.23          Supplemental Benefit


Supplemental Benefit means the benefit payable to a Participant pursuant to this
Plan by reason of his termination of employment for any reason other than
death.  For a Participant who has completed his Service requirements described
in Schedule B, the Supplemental Benefit is the Fully Vested Benefit Amount
described in Schedule B.  Except as otherwise provided herein, the Supplemental
Benefit of a Participant who has not completed his Service requirement described
in Schedule B shall be a portion of the Fully Vested Benefit Amount described in
Schedule B determined in accordance with Plan section 4.02.


1.24          Termination of Employment


Termination of Employment means any termination of employment with the Employer
prior to the Participant meeting his Service requirement described in Schedule
B, excepting a leave of absence approved by the Employer.  Termination of
Employment shall include a termination of employment as a result of a
Participant’s Disability or a Change in Control, but shall exclude a termination
of employment resulting from a Participant’s death.


1.25          Years of Service


Years of Service, for purposes of vesting, means the total number of whole years
of a Participant’s Period of Service accrued on or after the Effective Date of
this Plan or if later, the date an Eligible Employee becomes a Participant.

 
4

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





ARTICLE II
GENERAL


2.01           Effective Date


The provisions of the Plan were originally effective October 20, 2003.  The Plan
has been amended and restated effective January 1, 2005.  The rights, if any, of
any person whose status as an employee of the Employer has terminated shall be
determined pursuant to the Plan as in effect on the date such employee
terminated, unless subsequently adopted provisions of the Plan are made
specifically applicable to such person.


2.02           Purpose


The purpose of the Plan is to provide supplemental retirement income to a
Participant.  The Plan is intended to be (and shall be construed and
administered as) an employee pension benefit plan under the provisions of ERISA
which is unfunded and is maintained by the Bank solely to provide retirement
income to a select group of management or highly compensated
employees.  Effective January 1, 2005, the Plan has been amended to comply with
Code section 409A and all provisions of the Plan should be interpreted
consistent with that intent.

 
5

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005







ARTICLE III
ELIGIBILITY AND PARTICIPATION


3.01           Eligibility


Eligibility for Plan participation shall be limited to those employees who
otherwise constitute a select group of management and highly compensated
employees of the Employer.  The Committee shall, with Board approval, designate
whether and when an employee is eligible to participate in the Plan.


3.02           Participation


An Eligible Employee, once designated by the Committee and approved by the Board
in writing to participate in the Plan, shall become a Participant 60 days
following the date of his designation and approval by the Board (unless an
earlier participation date for such Eligible Employee is specifically designated
and approved) and shall be listed on Schedule A.  An Eligible Employee who
becomes a Participant shall remain a Participant unless and until the Committee
resolves that such employee is no longer eligible to participate in the
Plan.  Any action to remove a previously Eligible Employee shall be effective as
of the later of: (i) the date the action is taken, or (ii) the stated effective
date of the action.  An employee whose participation in the Plan is revoked and
terminated shall be provided only those benefits to which he otherwise is
entitled, under the terms of Article IV, as to participation through his
termination of participation.



 
6

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





ARTICLE IV
SUPPLEMENTAL BENEFIT


4.01           Supplemental Benefit


Except as otherwise provided herein, each Participant shall be entitled to a
Supplemental Benefit beginning after his Retirement pursuant to the Schedule of
Benefits attached hereto in Schedule B.


4.02           Termination of Employment


The Supplemental Benefit of a Participant who has a Termination of Employment
shall be determined by multiplying his Fully Vested Benefit Amount, provided in
Schedule B, by a fraction in which the Participant’s total Years of Service (up
to a maximum of his Service requirement) is the numerator and the Participant’s
Service requirement, as provided in Schedule B, is the denominator.


4.03           Accelerated Vesting


(a)           Disability.  If a Participant experiences a Termination of
Employment as a result of becoming Disabled, he/she will be deemed to have
completed his Service requirement described in Schedule B.


(b)           Change in Control.  If a Participant experiences a Termination of
Employment as a result of a Change in Control, he will be deemed to have
completed his Service requirement described in Schedule B.  A Participant’s
Termination of Employment shall be deemed to be the result of a Change in
Control if the termination occurs within 12 months of the Change in Control,
provided the Participant is not terminated for Cause, in which case, no
accelerated vesting shall occur.


(c)           Attainment of Age 65.  The Administrator, in its sole discretion,
may choose to treat a Participant who has experienced a Termination of
Employment on or after attaining age 65 but prior to completing his Service
requirement described in Schedule B as having completed
his Service requirement.


4.04           Payment of Supplemental Benefit


(a)           Retirement.  A Participant's Supplemental Benefit shall be paid in
a series of equal monthly payments for the period provided in Schedule
B.  Unless otherwise provided in Schedule B, Supplemental Benefit payments shall
commence on the first day of the month following the six-month anniversary of
the Participant’s Retirement.


(b)           Termination of Employment.  Upon a Participant’s Termination of
Employment, unless otherwise provided in Schedule B, payment of a Participant’s
Supplemental Benefit shall

 
7

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





commence on the first day of the month following the six-month anniversary of
the date the Participant would have completed his Service requirement had he/she
remained employed.


4.05           General Limitations


Notwithstanding any provision of this Plan to the contrary, the Bank shall not
pay any benefit under this Plan if such payment would result in the violation of
any banking law, regulation or regulatory order.

 
8

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





ARTICLE V
DEATH BENEFITS


5.01           Pre-Retirement Survivor Benefit


If an active Participant dies before completing his Service requirement, as
provided in Schedule B (or a Participant dies after Retirement but before his
Benefit Commencement Date), the deceased Participant shall be deemed to have
completed his Service requirement and the Supplemental Benefit shall be payable
to the Participant’s spouse.  If the Participant has no spouse or the spouse
fails to survive the Participant, the Supplemental Benefit shall be paid to the
Participant’s designated beneficiary in accordance with Plan section 5.04.  The
spouse or other designated beneficiary shall be paid the Fully Vested Benefit
Amount described in Schedule B beginning in a reasonable period of time, not to
exceed six months from the date of death.


5.02           Post-Retirement Survivor Benefit


If a Participant dies after his Benefit Commencement Date, then the balance of
any installments of his Supplemental Benefit shall be paid to his spouse over
the remaining period.  If the Participant has no spouse or the spouse fails to
survive the Participant, the balance of any installments shall be paid to the
Participant’s designated beneficiary in accordance with Plan section 5.04.


5.03           Post-Termination Survivor Benefit


If a Participant dies after a Termination of Employment, then the Participant’s
Supplemental Benefit (or balance of any installments thereof) shall be paid to
his spouse.  If the Participant has no spouse or the spouse fails to survive the
Participant, the Participant’s Supplemental Benefit (or balance of any
installments thereof) shall be paid to the Participant’s designated beneficiary
in accordance with Plan section 5.04.  The survivor benefit described in this
Plan section 5.03 shall be paid in a series of equal monthly payments for the
period (or remainder of the period) provided in Schedule B and shall commence on
the first day of the month following the date that the Participant would have
completed his Service requirement had he remained employed.


5.04           Beneficiary Designation


A Participant shall designate a primary and contingent beneficiary on the form
furnished by the Bank (attached hereto as Exhibit A), which may be changed by
the Participant from time to time by written notice to the Bank, and upon such
change the rights of all previously designated beneficiaries to receive any
benefits under this Plan shall cease.  If the Participant’s spouse fails to
survive him and (i) the Participant has failed to make a beneficiary
designation, (ii) no person designated as beneficiary is alive, (iii) no trust
has been established, or (iv) no successor beneficiary has been designated who
is alive, the beneficiary shall be the Participant’s surviving children, or if
no children are alive, the Participant’s parent or parents, or if no parent is

 
9

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





alive, the legal representative of the deceased Participant’s estate.


5.05           Suicide


Notwithstanding anything to the contrary in this Plan, the benefits otherwise
provided herein shall not be payable if the Participant’s death results from
suicide, whether sane or insane, within two years and three months after the
date of the Participant’s entry into this Plan.

 
10

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





ARTICLE VI
ADMINISTRATION


6.01           Committee as Administrator


The Bank has appointed the Committee to administer the Plan.  Any action by the
Committee shall be determined by a vote of a majority of its members.  Either
the Chairman or the Secretary may produce or execute any certificate or other
written action or direction on behalf of the Committee.  The Chairman or any two
(2) members may call meetings.  A majority of the members of the Committee at
the time in office shall constitute a quorum for the transaction of
business.  If any Participant in this Plan is a member of the Committee, he
shall recuse him from voting on any Plan matter relating to his participation in
the Plan.


6.02           Appointment of Advisors


The Administrator may appoint such legal counsel, consultants, accountants,
record keepers, actuaries, auditors and other persons, as the Administrator
deems necessary or appropriate for the proper administration of the Plan.


6.03           Administrative Rules


The Administrator may adopt such rules of procedure as it deems desirable for
the conduct of its affairs, except to the extent that such rules conflict with
the provisions of the Plan.


6.04           Duties


The Administrator shall have the following rights, powers and duties:


(a)           The decision of the Administrator in matters within its
jurisdiction shall be final, binding and conclusive upon the Bank and upon any
other person affected by such decision, subject to the claims procedure
hereinafter set forth.


(b)           The Administrator shall have the duty and authority to interpret
and construe the provisions of the Plan, to decide any question that may arise
regarding the rights of employees, Participants and beneficiaries, and the
amounts of their respective interests, to adopt such rules and to exercise such
powers as the Administrator may deem necessary for the administration of the
Plan, and to exercise any other rights, powers or privileges granted to the
Administrator by the terms of the Plan.


(c)           The Administrator shall keep a record of any formal actions taken,
and shall keep such other records and accounts as may be necessary for the
proper administration of the Plan.  The Administrator shall be responsible for
supplying such information and reports to the Internal Revenue Service, the U.S.
Department of Labor and the Participants as required by law.

 
11

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





(d)           The Administrator shall cause the principal provisions of the Plan
to be communicated to the Participants, and a copy of the Plan and other
documents to be available at the principal office of the Bank for inspection by
the Participants at reasonable times determined by the Administrator.


(e)           The Administrator shall periodically report to the Board, no less
frequently than
annually, with respect to the status of the Plan.


6.05           Fees


Notwithstanding any compensation arrangements entered into between the Bank and
any Administrator member, no fee or compensation shall be paid to any person for
service on the Committee with respect to the administration of the Plan.

 
12

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





ARTICLE VII
CLAIMS PROCEDURE


7.01           Claims Procedure


 Claims for benefits under the Plan must be filed with the Administrator on
forms supplied by the Bank.  Written notice of the disposition of a claim shall
be furnished to the claimant within 90 days after the application is filed (45
days for disability retirement benefit claims), unless the Administrator
determines that special circumstances require an extended review period.  For
general claims under the Plan, the Administrator may take up to an additional 90
days to render a benefit determination, provided the claimant is notified in
writing within the initial 90 days following the claim of the reason for the
extension and the extended due date.  For disability retirement benefit claims,
the Administrator may take an additional 30 days to render a benefit
determination, provided the claimant is notified in writing within the initial
45 days following the claim of the reason for the extension and the extended due
date.  Under special circumstances, the Administrator may extend the
determination period for disability retirement benefits by an additional 30
days, provided the claimant is notified in writing within 75 days following the
claim of the reason for the extension and the extended due date.  Under no
circumstances will the determination period for disability retirement benefits
exceed 105 days. In the event the claim is denied, the reasons for the denial
shall be specifically set forth in the notice in language calculated to be
understood by the claimant, pertinent provisions of the Plan shall be cited and,
where appropriate, an explanation as to how the claimant can perfect the claim
shall be provided including an explanation of why any additional information may
be required.  In addition, the claimant shall be furnished with an explanation
of the Plan's claims review procedure. The notice will inform the claimant of
the ability to bring a civil action under ERISA section 502(a) if the claim is
subsequently denied on review.  If a claim for disability retirement benefits is
denied in whole or in part based on an internal rule, guideline or protocol, the
notice will advise the claimant that he may receive a copy of such rule free of
charge upon request.


7.02           Claims Review Procedure


Any Employee, former Employee, or beneficiary of either, who has been denied a
benefit by a decision of the Administrator pursuant to Section 7.01 shall be
entitled to request the Administrator to give further consideration to his claim
by filing with the Administrator (on a form which may be obtained from the
Administrator) a written appeal of the claim denial.  Such appeal request,
together with a written statement of the reasons why the claimant believes his
claim should be allowed, shall be filed with the Administrator no later than 60
days (180 days for disability claims) after receipt of the written notification
provided for in Plan section 7.01. The Administrator shall then conduct a review
of the appeal request within the next 60 days (45 days for disability claims),
during which the claimant may be represented by an attorney or any other
representative of his choosing and during which the claimant shall have an
opportunity to submit written comments, documents, records and other information
relating to the claim which the Administrator will take into consideration
regardless of whether such information was submitted or considered in the
initial benefit determination.  During such review, as well as in the event of

 
13

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





an adverse benefit determination on review, the claimant or his representative
shall have an opportunity to review all documents, records, and other
information that are pertinent to the specific claim at issue.  A final decision
on the claim shall be made by the Administrator within 60 days (45 days for
disability claims) of receipt of the written appeal (unless there has been an
extension of 60 days for retirement benefit claims (45 days for disability
claims) due to special circumstances, provided the delay and the special
circumstances occasioning it are communicated to the claimant within the initial
benefit review period).  Such decision shall be written in a manner calculated
to be understood by the claimant and shall include specific reasons for the
decision references to the pertinent Plan provisions on which the decision is
based.  Notwithstanding the foregoing, to the extent any of the time periods
specified in this Plan section are amended by law or Department of Labor
Regulation, then the time frames specified herein shall automatically be changed
in accordance with such law or Regulation.

 
14

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





ARTICLE VIII
AMENDMENT AND TERMINATION


8.01           Amendment


The Bank reserves the right to amend the Plan in any manner that it deems
advisable by a resolution of the Board.  No amendment shall, without the consent
of the Participant, affect the amount of the Participant's Supplemental Benefit
at the time the amendment becomes effective or the right of the Participant to
receive a Supplemental Benefit to which the Participant has become entitled in
accordance with Article IV of the Plan.


8.02           Termination


The Bank reserves the right to terminate the Plan at any time by resolution of
the Board.  No termination shall, without the consent of the Participant, affect
the amount of the Participant’s Supplemental Benefit prior to the termination or
the right of the Participant to receive a Supplemental Benefit to which the
Participant has become entitled in accordance with Article IV of the Plan.



 
15

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





ARTICLE IX
MISCELLANEOUS PROVISIONS


9.01           Assignment and Alienation


(a)           Subject to the exceptions provided below or as required by
applicable law, no benefit that shall be payable hereunder to any person
(including a Participant, spouse or designated beneficiary) shall be subject in
any manner to anticipation, alienation, sale, transfer, assign, pledge,
encumbrance, charge or attachment.  Subject to the exceptions provided below or
as required by applicable law, any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or attach any benefit payable
hereunder shall be void.  Subject to the exceptions provided below or as
required by applicable law, no such benefit shall be liable for, or subject to,
the debts, contracts, liabilities, engagements or torts of any person.


(b)           Subsection (a) above shall not apply to any valid lien or offset
imposed by the United States Internal Revenue Service in accordance with Code
section 6331.


(c)           Subsection (a) above shall not apply to any valid lien or offset
imposed by the Bank or Participating Employer with respect to a debt owed to the
Bank or Participating Employer by the Participant, a spouse or designated
beneficiary.


9.02           Incapacity


If the Administrator determines, or concurs with a determination by a competent
professional presented to it, that any person to whom such benefit is payable is
incompetent by reason of physical or mental disability, the Administrator may
cause the payments becoming due to such person to be made to another for his
benefit.  Payments made pursuant to this Plan section shall, as to such payment,
operate as a complete discharge of the Plan, the Bank and the Administrator.


9.03           Successors and Assigns


The provisions of the Plan are binding upon and inure to the benefit of the
Bank, its respective successors and assigns, and the Participant and his
beneficiaries, heirs, legal representatives, and assigns.


9.04           Limitation of Rights


This Plan shall not be deemed to constitute a contract of employment between any
Employer and any Participant or employee (or be deemed consideration or an
inducement for the employment of any Participant or employee).  Nothing
contained in this Plan shall be deemed to give any Participant or employee the
right to be retained in the service of any Employer or interfere with the right
of any Employer to discharge any Participant or employee at any time, regardless
of the effect that such discharge may have upon such Participant or employee
under

 
16

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





this Plan.


9.05           No Funding of the Plan


Any liability of the Bank to any Participant with respect to any benefit payable
hereunder shall be based solely upon any contractual obligation created under
the Plan.  No obligation hereunder shall be deemed secured by any pledge or
encumbrance upon any specific assets of the Bank.  No Participant shall have any
rights under the Plan, other than those of a general, unsecured creditor of the
Bank.  Any assets that may be segregated or otherwise identified by the Bank for
the purpose of paying benefits under the Plan nevertheless remain general assets
of the Bank (and subject to the claims of the general creditors of the Bank).
The Bank may reserve (through a rabbi trust or similar arrangement) such funds
as the Bank may determine is necessary to provide the benefits accrued under the
Plan.  Any funds the Bank so reserved may be kept in cash, invested or
reinvested.


9.06           Severability


If any provision of the Plan shall be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but the Plan shall be construed and enforced as if such illegal or invalid
provision had never been included herein.


9.07           Notification of Addresses


Each Participant shall file with the Administrator, from time to time, in
writing, the post office address of the Participant, the post office address of
each Beneficiary, and each change of post office address.  Any communication,
statement or notice addressed to the last post office address filed with the
Administrator (or if no such address was filed with the Administrator, then to
the last post office address of the Participant or beneficiary as shown on the
Bank's records) shall be binding on the Participant and each beneficiary for all
purposes of the Plan and neither the Administrator nor any Bank shall be obliged
to search for or ascertain the whereabouts of any Participant or beneficiary.


9.08           Receipt and Release for Payments


Any payment to a Participant, spouse or beneficiary, or his or her legal
representative, guardian or committee, in accordance with the provisions of the
Plan, shall, to the extent thereof, be in full satisfaction of all claims
hereunder against the Committee or the Bank (either or whom may require such
person, as a condition precedent to payment, to execute a receipt and release of
the Committee and the Bank in a form determined by the Committee and the Bank).


9.09           Headings


The headings and subheadings of this Plan have been inserted for convenience of
reference (and are to be ignored in any construction of the provisions hereof).

 
17

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005







9.10           Indemnification


The Bank shall indemnify and hold harmless each person who may serve on the
Committee from any and all claims, loss, damages, expenses (including attorney’s
fees) and liability (including any amounts paid in settlement) arising from any
act or omission of such person or persons, except when the same is judicially
determined to be due to the gross negligence or willful misconduct of such
person.


9.11           Tax Withholding


The Bank shall withhold from any payment made by it under the Plan such amount
or amounts as may be required for purposes of complying with the tax withholding
or other provisions of the Code, the Social Security Act, as amended, or any
federal, state or local income or employment tax provision; or otherwise, for
purposes of paying any estate, inheritance or other tax attributable to any
amounts payable hereunder.


9.12           Responsibility for Legal Effect


Neither the Administrator nor the Bank makes any representations or warranties,
express or implied, or assumes any responsibility concerning the legal, tax, or
other implications or effects of this Plan.


9.13           Successors, Acquisitions, Mergers, Consolidations


The terms and conditions of the Plan inure to the benefit of, and bind, the Bank
and the Participants, and their successors, assigns and personal
representatives.


9.14           Governing Law


The Plan shall be subject to and construed in accordance with the laws of the
Commonwealth of Virginia to the extent not preempted by the provisions of ERISA.


9.15           Bonding


The Administrator and all agents and advisors employed by it shall not be
required to be bonded, except as otherwise required by ERISA.


9.16           Usage


Except where otherwise indicated by the context, any masculine terminology used
herein shall also include the feminine and vice versa, and the definition of any
term herein in the singular shall also include the plural and vice versa.

 
18

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005









IN WITNESS WHEREOF, the Bank has caused this Plan to be executed by its duly
authorized officer.





           
VILLAGE BANK
                                                 
By
   




 
19

--------------------------------------------------------------------------------

 



 
20

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





EXHIBIT A


DESIGNATION OF BENEFICIARY




Pursuant to the terms of the VILLAGE BANK SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN, I hereby designate the following beneficiary(ies) to receive any payment
which may be due under such Plan after my death:


Primary Individual Beneficiary(ies):


Name                                                            Relationship                                                   %
 
 

                                   

 


Contingent Individual Beneficiary (ies):


Name                                                            Relationship                                                   %
 
 

                                   

 


This designation hereby revokes any prior designation which may have been in
effect.




Date:     _________________                                           


    _____________________________                   ______________________________
          Witness                                                                                              
Participant Name




Acknowledged
By:       __________________________                                                                                                                                   

 
21

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





SCHEDULE A


EMPLOYEES APPROVED FOR PLAN PARTICIPATION




Eligible Employee
 
Functional Title
 
Date of Participation
         
Thomas W. Winfree
 
President and Chief Executive Officer
 
October 20, 2003
Jack M. Robeson
 
Senior Vice President, Lending
 
January 1, 2005
Raymond E. Sanders
 
Senior Vice President & COO
 
January 1, 2005
C. Harril Whitehurst, Jr.
 
Senior Vice President & CFO
 
January 1, 2005
Dennis J. Falk
 
Senior Vice President, Lending
 
July 1, 2006

 
 

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





SCHEDULE B


SCHEDULE OF BENEFITS


Eligible Employee
Date of Plan Participation
Fully Vested Benefit Amount, Payment Period and Benefit Commencement Date*
Service Requirement
Amount of Annual Supplemental Benefit Earned/
Year of Service
Thomas W. Winfree
October 20, 2003
$4,166.67/month for 180 months ($50,000/yr for 15 years), beginning 10 years
from the Date of Plan Participation
6 years
$8,333.33
Jack M. Robeson
January 1, 2005
$2,083.33/month for 180 months ($25,000/yr for 15 years)
10 yrs
$2,500.00
Raymond E. Sanders
January 1, 2005
$2,083.33/month for 180 months ($25,000/yr for 15 years)
10 years
$2,500.00
C. Harril Whitehurst, Jr.
January 1, 2005
$2,083.33/month for 180 months ($25,000/yr for 15 years)
10 years
$2,500.00
Dennis J. Falk
July 1, 2006
$2,083.33/month for 180 months ($25,000/yr for 15 years)
10 years
$2,500.00



*  If no Benefit Commencement Date is indicated above for the Participant, then
the Participant’s Benefit Commencement Date shall be determined in accordance
with the definition of Benefit Commencement Date provided under Plan section
1.03.


 
 

 
 

--------------------------------------------------------------------------------

 
VILLAGE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005





SCHEDULE C


PARTICIPATING EMPLOYERS


1.           VILLAGE BANK





 
 

--------------------------------------------------------------------------------

 
